Fourth Court of Appeals
                               San Antonio, Texas
                                   September 8, 2015

                                 No. 04-15-00110-CV

             IN RE THE ESTATE OF WILLIAM H. MCNUTT, Deceased,

                      From the County Court, Kimble County, Texas
                                  Trial Court No. 2284
                        Honorable Joe Loving, Jr., Judge Presiding


                                    ORDER
    The Appellant’s Unopposed First Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on September 15, 2015.



                                               _________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court